DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to papers filed on 9/23/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 5, 8, 9, 13 and 14 have been amended.  Claims 2-4 and 12 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Brian Repper (Registration Number 68,517) on January 5, 2022.

The application has been amended as follows: 
In claim 13, line 7-8, “each of a first arm and a second arm being bendable and displaceable” is changed to --  each of the first arm and the second arm being bendable and displaceable  --;
In claim 17, line 3, “portions of retention unit” is changed to --  portions of the retention unit --.

Allowable Subject Matter
Claims 1, 5-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The primary reason for the indication of allowable subject matter of claims 13-18 is the inclusion of the limitation “each of a first arm and a second arm being bendable and displaceable with respect to the retention unit in a crosswise direction with respect to a direction from the second aperture to the third aperture” and “the second aperture and the third aperture being arranged in a crosswise direction with respect to a direction from the first arm to the second arm” which are not found in the prior art references in combination with the other elements recited in claim 13 and the claims 14-18 dependent thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832